DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 and 14-19 are rejected.
	Claims 13 and 20 have been canceled.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical rib, as claimed in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 15 recite the limitation “wherein the dual lip seal member further comprises a center portion disposed between the first protrusion and the second protrusion” in lines 1-3, respectively.  This limitation is confusing because a center portion was already claimed in claims 1 and 14.  Is the center portion of claims 2 and 15 a second center portion?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 10-12, 14-19 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek et al. (US 2008/0035587) [hereinafter Wieczorek].
	With respect to claims 1 and 14, Wieczorek discloses a filter apparatus 100, as shown in Fig. 1, having: a housing 102 including a drain 114, as shown in Fig. 1; and a filter element 105 positioned within the housing 102, as shown in Fig. 1, the filter element 105 comprising: a first endplate 106, as shown in Fig. 1; a second endplate 108, as shown in Fig. 1; filter media positioned between the first endplate 106 and the second endplate 108, as shown in Fig. 1; and a gasket 126 (dual lip seal member) coupled to the second endplate 108, as shown in Fig. 4, the dual lip seal member 126 comprising a first protrusion 128 that extends radially outward around an outer surface of the dual lip seal member 126, as shown in Fig. 4, and a second protrusion 128 that extends radially outward around the outer surface of the dual lip seal member 126, as shown in Fig.4, and a center portion disposed between the first protrusion 128 and the second protrusion 128, as shown in the figure below, the center portion being adjacent to the drain 114, as shown in Fig. 4, the dual lip seal member 126 configured to prevent fluid to from exiting the housing 102 through the drain 114 when the filter element 105 is in an installed position within the housing 102 and to permit residual fluid to exit the housing 102 through the drain 114 when the filter element 105 is displaced from the installed position (see paragraphs 0038-0039).

     
    PNG
    media_image1.png
    215
    697
    media_image1.png
    Greyscale


	With respect to claims 2 and 15, Wieczorek discloses wherein the dual lip seal member 126 further comprises a center portion disposed between the first protrusion 128 and the second protrusion 128, as shown in Fig. 4, wherein the first protrusion 128 extends at a substantially 45-degree angle above a horizontal axis and the second protrusion 128 extends at a substantially 45-degree angle below the horizontal axis, the horizontal axis parallel to the second endplate 108, as shown in Fig. 4.

	With respect to claim 5, Wieczorek discloses wherein the first protrusion 128 has a first end and a second end, the first end in contact with the outer surface of the dual lip seal member 126, as shown in Fig. 4, the second end comprising a first node and a second node, the first node and the second node configured to form a radial seal with an inner surface of the housing 102, as shown in the figure above.

	With respect to claim 7, Wieczorek discloses wherein the dual lip seal member 126 is removably coupled to the second endplate 108 (see paragraph 0044).

	With respect to claims 10 and 16, Wieczorek discloses wherein the second endplate 108 further comprises a barb 124 (outer endplate surface) extending axially from the second endplate 108 away from the first endplate 106, as shown in Fig. 4, the outer endplate surface 124 comprising a cylindrical shape, as shown in Fig. 4, wherein the dual lip seal member 126 is removably coupled to the outer endplate surface 124, as shown in Fig. 4.

	With respect to claim 11, Wieczorek discloses wherein when the filter element 105 is in the installed position, the dual lip seal member 126 forms a radial seal with the housing 102, as shown in Fig. 4, and when the filter element 105 is displaced from the installed position with respect to the housing 102, the dual lip seal member 126 is prevented from forming a radial seal against housing 102 by a vertical rib 124, since element 124 can perform this function when the element 126 is removed.

	With respect to claims 12 and 19, Wieczorek discloses wherein the first protrusion of the dual lip seal member 126 comprises at least one flexing feature configured to allow the first protrusion of the dual lip seal member 126 to flex (see paragraph 0043).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 2008/0035587).
	With respect to claim 6, Wieczorek discloses wherein the first protrusion 128 has a first outer diameter and the second protrusion 128 has a second outer diameter, as shown in Fig. 4.  Wieczorek lacks the first outer diameter being larger than the second outer diameter.  However, the specific diameter claimed by applicant, i.e., the first outer diameter being larger than the second outer diameter, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 8, Wieczorek discloses wherein the dual lip seal member 126 is removably coupled to the second endplate 108 (see paragraph 0044).  Wieczorek lacks a snap-fit connection. However, Wieczorek teaches that other arrangements are possible in order to attach the seal member 126 to the endplate 108 (see paragraph 0044).  It would have been obvious to one of ordinary skill in the art to provide the connection between the seal and the endplate disclosed by Wieczorek as a snap-fit connection, as claimed by applicant, in order to provide a secure connection and since Wieczorek already suggests that other arrangements are possible (see paragraph 0044 of Wieczorek) and one of ordinary skill would recognize to choose a desired type of connection according to a desired application.

With respect to claim 9, the limitation “wherein the dual lip seal member is overmolded to the second endplate” is considered to be a product-by-process claim since it is drawn to a product, i.e., the dual lip member, but it includes a process step of making the product, i.e., “overmolded”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  


Claim(s) 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 2008/0035587) in view Le Roux et al. (US 6,543,625) [hereinafter Le Roux].
	With respect to claims 3 and 17, Wieczorek discloses wherein contact of the first protrusion and a first housing surface of the housing 102 when in the installed position forms a first radial seal, as shown in Fig. 4, wherein contact of the second protrusion and a second housing surface of the housing 102 when in the installed position forms a second radial seal, as shown in Fig. 4, the first housing surface disposed above the drain 114, as shown in Fig. 4.  Wieczorek lacks the second housing surface disposed below the drain.
	Le Roux teaches a filter cartridge 1, as shown in Fig. 1, having a flange 4 having a projecting part 5 including a gasket 7, as shown in Fig. 1.  The gasket 7 has lobes 7a-7d (protrusions), as shown in Fig. 1, sealing a drain opening 13, as shown in Fig. 1.  Contact of a first protrusion 7a and a first surface when in the installed position forms a first radial seal, as shown in Fig. 1, wherein contact of a second protrusion 7d and a second surface when in the installed position forms a second radial seal, as shown in Fig. 1, the first surface disposed above the drain opening 13 and the second surface disposed below the drain opening, as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the seal disclosed by Wieczorek, having a radial seal below the drain, as taught by Le Roux, in order to properly seal the drain.  

	With respect to claims 4 and 18, Wieczorek as modified by Le Roux discloses wherein the first radial seal is configured to prevent fluid to be filtered from exiting the housing through the drain when the filter element is in an installed position within the housing and the second radial seal is configured to permit residual fluid to exit the housing through the drain when the filter element is displaced from the installed position (see paragraphs 0038-0039 of Wieczorek)..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778